Per Curiam:
The order appealed from should be modified so as to restrain the use of the word “Follies” of any particular year, unless the entertainment so designated by the defendant is emphasized by the addition of his name in type and style which will be equally conspicuous with *882the name of the “Follies,” and as so modified affirmed, without costs. Present — Clarke, P. J., Scott, Page and Davis, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.